Richard D. Rosenbloom, J.
This is a motion brought by respondent to dismiss the petition for failure to state a cause of action. The petition is for support and is filed under the Uniform Support of Dependents Law (Domestic Relations Law, art 3-A). Petitioner alleges that she is the ex-wife of respondent and attaches a decree of divorce dated February 25, 1971.
Subdivision 1 of section 32 of the Domestic Relations Law provides that a husband is liable for the support of his wife. No mention is made throughout article 3-A of any liability to an ex-wife. The statute clearly imposes a liability on a husband to support his wife, but not his ex-wife. (Fleischer v Fleischer, 24 AD2d 667.)
Accordingly, respondent’s motion is granted and the petition is dismissed.